DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Han (US 2014/0247450 A1) (hereinafter Han).
Regarding claim 11, Han teaches an apparatus to reduce contamination within a particle-detection instrument [sheath flow stream in optics chamber for mitigating against particulate contamination] (Para [0027, 0033], see Figs. 1 and 8), the apparatus comprising a curtain-flow concentrating nozzle coupled to accept a filtered gas flow [substantially clean flow of gas] and produce a curtain flow [sheath flow] into an optical chamber [48] of the particle-detection instrument [30], the curtain flow to substantially surround a particle-laden aerosol flow within the particle-detection instrument [sheath flow outputted from flow stream chamber and nozzle into optics chamber 48; sheath flow stream 42 provides a substantially clean flow of gas that shrouds or sheaths the aerosol flow 44] (Para [0027, 0033], see Figs. 1 and 8).
Regarding claim 15, Han as applied to claim 11 above teaches the claimed invention, in addition to wherein the contamination includes at least one type of contamination including particle contamination and working-fluid vapor contamination (Para [0033]).
Regarding claim 16, Han as applied to claim 11 above teaches the claimed invention, in addition to wherein the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a continuous single slit on an outlet of the curtain-flow concentrating nozzle (see Fig.1).
Regarding claim 19, Han as applied to claim 11 above teaches the claimed invention, in addition to wherein the curtain flow is further configured to at least substantially surround working-fluid vapors within the particle-detection instrument (Para [0033]).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Renn et al. (WO 2006/065978 A2) (hereinafter Renn).
Regarding claim 1, Han teaches an apparatus to reduce contamination within an optical chamber of a particle-detection instrument [sheath flow stream in optics chamber for mitigating against particulate contamination] (Para [0027, 0033], see Figs. 1 and 8), the apparatus comprising:
a chamber to at least partially surround an aerosol-focusing nozzle [49] of the particle-detection instrument, the chamber to accept a filtered gas flow [sheath flow stream 42 having a filtration device 46; flow stream chamber at least partially surrounding nozzle 49] (Para [0027, 0033], see Figs. 1 and 8); and
a curtain-flow nozzle coupled to an output of the chamber to produce a curtain flow into the optical chamber to substantially surround an aerosol flow [sheath flow outputted from flow stream chamber and nozzle into optics chamber 48; sheath flow stream 42 provides a substantially clean flow of gas that shrouds or sheaths the aerosol flow 44] (Para [0027, 0033], see Figs. 1 and 8).
Han fails to teach wherein the chamber is a plenum chamber and the nozzle is a curtain-flow concentrating nozzle coupled to an output of the plenum chamber. Renn teaches a plenum chamber [106] at least partially surrounding an aerosol-focusing nozzle [inner nozzle] and a curtain-flow nozzle coupled to an output of the chamber [outer nozzle portion connected to 106] to produce a curtain flow that substantially surrounds an aerosol flow (Pg. 8, lines 1-8, see Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Han with Renn such that the chamber is a plenum chamber and the nozzle is a curtain-flow concentrating nozzle coupled to an output of the plenum chamber in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
	Regarding claim 2, Han in view of Renn as applied to claim 1 above teaches the claimed invention, in addition to further comprising an open area coupled to an output of the curtain-flow concentrating nozzle and at least partially surrounding the aerosol-focusing nozzle [open area of optics chamber 48] (see Han Fig. 1).
Regarding claim 3, Han in view of Renn as applied to claim 2 above teaches the claimed invention, in addition to wherein a combination of the plenum chamber, the curtain-flow concentrating nozzle, and the open area are arranged to provide a clean sheath of airflow around the aerosol flow (Han Para [0027, 0033], Renn Pg 8, lines 1-8).
Regarding claim 4, Han in view of Renn as applied to claim 2 above teaches the claimed invention, except for wherein a combination of the plenum chamber and the curtain-flow concentrating nozzle is to substantially equalize flow pressure such that the curtain flow is distributed substantially even around an upper portion of the aerosol-focusing nozzle before passing from an outlet of the curtain-flow concentrating nozzle into the open area surrounding the upper portion, through the outlet. Renn additionally teaches wherein a combination of the plenum chamber and the curtain-flow concentrating nozzle is to substantially equalize flow pressure such that the curtain flow is distributed substantially even around an upper portion of the aerosol-focusing nozzle before passing from an outlet of the curtain-flow concentrating nozzle into an open area surround the upper portion through the outlet (Renn Pg. 8, lines 1-8, see Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the combination substantially equalizes flow pressure such that the curtain flow is distributed evenly around an upper portion of the aerosol-focusing nozzle before being output, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 5, Han in view of Renn as applied to claim 1 above teaches the claimed invention, except for wherein the plenum chamber and the curtain-flow concentrating nozzle are at least partially annular around an upper portion of the aerosol focusing nozzle. Renn additionally teaches wherein the plenum chamber and the curtain-flow concentrating nozzle are at least partially annular around an upper portion of the aerosol focusing nozzle (see Renn Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the plenum chamber and the curtain-flow concentrating nozzle are at least partially annular around an upper portion of the aerosol focusing nozzle, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 6, Han in view of Renn as applied to claim 1 above teaches the claimed invention, except for wherein the plenum chamber and the curtain-flow concentrating nozzle have a toroidal shape. Renn additionally teaches wherein the plenum chamber and the curtain-flow concentrating nozzle have a toroidal shape (see Renn Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the plenum chamber and the curtain-flow concentrating nozzle have a toroidal shape, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 7, Han in view of Renn as applied to claim 1 above teaches the claimed invention, in addition to wherein the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a continuous single slit on an outlet of the curtain-flow concentrating nozzle (see Han Fig.1, Renn Fig. 1a).
Regarding claims 8-9, Han in view of Renn as applied to claim 1 above teaches the claimed invention, except for wherein the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a series of slits on an outlet of the curtain-flow concentrating nozzle, wherein the series of slits is selected from at least one shape including circular slits and elongated slits. Renn teaches an alternate embodiment wherein curtain flow is supplied from a curtain-flow concentrating nozzle by a series of slits on an outlet of the nozzle, wherein the series of slits is selected from at least one shape including circular slits (see Fig. 1b). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a series of slits on an outlet of the curtain-flow concentrating nozzle, wherein the series of slits is selected from at least one shape including circular slits and elongated slits, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 10, Han in view of Renn as applied to claim 1 above teaches the claimed invention, in addition to wherein the contamination includes at least one type of contamination including particle contamination and working-fluid vapor contamination (Han Para [0033]).

Regarding claim 20, Han teaches an apparatus to reduce contamination within an optical chamber of a particle-detection instrument [sheath flow stream in optics chamber for mitigating against particulate contamination] (Para [0027, 0033], see Figs. 1 and 8), the apparatus comprising:
a chamber to at least partially surround an aerosol-focusing nozzle [49] of the particle-detection instrument, the chamber to accept a filtered gas flow [sheath flow stream 42 having a filtration device 46; flow stream chamber at least partially surrounding nozzle 49] (Para [0027, 0033], see Figs. 1 and 8); 
a curtain-flow nozzle coupled to an output of the chamber to produce a curtain flow into the optical chamber to substantially surround an aerosol flow [sheath flow outputted from flow stream chamber and nozzle into optics chamber 48; sheath flow stream 42 provides a substantially clean flow of gas that shrouds or sheaths the aerosol flow 44] (Para [0027, 0033], see Figs. 1 and 8); and
an open area coupled to an output of the curtain-flow nozzle and at least partially surrounding the aerosol-focusing nozzle to reduce at least one of particle contaminants and working-fluid vapors [open area of optics chamber 48] (Para [0027, 0033], see Figs. 1 and 8).
Han fails to teach wherein the chamber is a plenum chamber and the nozzle is a curtain-flow concentrating nozzle coupled to an output of the plenum chamber. Renn teaches a plenum chamber [106] at least partially surrounding an aerosol-focusing nozzle [inner nozzle] and a curtain-flow nozzle coupled to an output of the chamber [outer nozzle portion connected to 106] to produce a curtain flow that substantially surrounds an aerosol flow (Pg. 8, lines 1-8, see Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Han with Renn such that the chamber is a plenum chamber and the nozzle is a curtain-flow concentrating nozzle coupled to an output of the plenum chamber in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 21, Han in view of Renn as applied to claim 20 above teaches the claimed invention, except for wherein the plenum chamber and the curtain-flow concentrating nozzle have a toroidal shape. Renn additionally teaches wherein the plenum chamber and the curtain-flow concentrating nozzle have a toroidal shape (see Renn Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the plenum chamber and the curtain-flow concentrating nozzle have a toroidal shape, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 22, Han in view of Renn as applied to claim 20 above teaches the claimed invention, in addition to wherein the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a continuous single slit on an outlet of the curtain-flow concentrating nozzle (see Han Fig.1, Renn Fig. 1a).
Regarding claim 23, Han in view of Renn as applied to claim 20 above teaches the claimed invention, except for wherein the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a series of slits on an outlet of the curtain-flow concentrating nozzle. Renn teaches an alternate embodiment wherein curtain flow is supplied from a curtain-flow concentrating nozzle by a series of slits on an outlet of the nozzle (see Fig. 1b). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a series of slits on an outlet of the curtain-flow concentrating nozzle, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.

Claims 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claim 11 above, and further in view of Renn.
Regarding claims 12-13, Han as applied to claim 11 above teaches the claimed invention, except for further comprising a plenum chamber coupled between the filtered gas flow and the curtain-flow concentrating nozzle, wherein the plenum chamber to at least partially surround the aerosol focusing nozzle of the particle-detection instrument. Renn teaches a plenum chamber [106] at least partially surrounding an aerosol-focusing nozzle [inner nozzle] and a curtain-flow nozzle coupled to an output of the chamber [outer nozzle portion connected to 106] to produce a curtain flow that substantially surrounds an aerosol flow (Pg. 8, lines 1-8, see Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Han with Renn such to further comprise a plenum chamber coupled between the filtered gas flow and the curtain-flow concentrating nozzle, wherein the plenum chamber to at least partially surround the nozzle of the instrument in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claim 14, Han in view of Renn as applied to claim 12 above teaches the claimed invention, except for wherein the curtain flow is configured to be introduced tangentially, at an angle with reference to a circumferential direction of the plenum chamber, to produce a swirling movement of the curtain flow in the plenum chamber. Renn additionally teaches wherein the curtain flow is configured to be introduced tangentially, at an angle with reference to a circumferential direction of the plenum chamber, to produce a swirling movement of the curtain flow in the plenum chamber (see Renn Fig. 1a). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the curtain flow is configured to be introduced tangentially at an angle to produce a swirling movement in the plenum chamber in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.
Regarding claims 17-18, Han as applied to claim 11 above teaches the claimed invention, except for wherein the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a series of slits on an outlet of the curtain-flow concentrating nozzle, wherein the series of slits is selected from at least one shape including circular slits and elongated slits. Renn teaches wherein a curtain flow is supplied from a curtain-flow concentrating nozzle by a series of slits on an outlet of the nozzle, wherein the series of slits is selected from at least one shape including circular slits (see Fig. 1b). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Han in view of Renn such that the curtain flow is to be supplied from the curtain-flow concentrating nozzle by a series of slits on an outlet of the curtain-flow concentrating nozzle, wherein the series of slits is selected from at least one shape including circular slits and elongated slits, in order to form an annular flow of an inner aerosol-laden gas flow and an outer inert sheath gas flow and mitigate optical chamber contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861